Citation Nr: 0206162	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  94-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1. Entitlement to a compensable evaluation for left fibula 
fracture.

2.  Entitlement to a compensable evaluation for left ankle 
sprain.

(The issue of entitlement to service connection for 
lumbosacral strain will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The appellant had active military service from January 1952 
to November 1955 and from November 1990 to July 1991.  He 
served in the Southwest Asia theater of operations from 
January 14, 1991, to April 7, 1991.  The appellant also 
reports unverified inactive duty training on March 14, 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
(which denied compensable ratings for left fibula fracture 
and for left ankle sprain), and from an April 1996 rating 
decision (denying service connection for lumbosacral strain) 
of the RO in San Juan, Puerto Rico.  The San Juan RO has 
jurisdiction of the appeal.  In June 2000, the Board remanded 
the appellant's claims so that a Travel Board hearing could 
be scheduled, but this hearing was subsequently canceled at 
the appellant's written request.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for lumbosacral strain, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  The appellant's service-connected left fibula fracture is 
manifested by a healed fracture, with no malunion or nonunion 
of the tibia or fibula, and with full range of motion of the 
knee.  

2.  The appellant's service-connected left ankle sprain is 
manifested by no more than slight limitation of motion of the 
ankle, with swelling, pain, and x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left fibula 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 
4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 5257, 
5260, 5261, 5262 (2001).

2.  The criteria for a rating of 10 percent, and no more, for 
left ankle sprain have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.31, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 
5003, 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The appellant's claims for compensable ratings for left 
fibula fracture and left ankle sprain did not require 
particular application forms.  Thus, there is no issue as to 
provision of a form or instructions for applying for these 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §  3.159(b)(2)).

VA must provide the appellant and his representative notice 
of required information and evidence not previously provided 
that is necessary to substantiate the claims for compensable 
ratings.  38 U.S.C.A. § 5103(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The RO sent the appellant 
a statement of the case in September 1993, supplemental 
statements of the case in December 1995, January 2000, and 
February 2002, and a detailed letter in March 2002.  These 
documents together listed the evidence considered, the legal 
criteria for determining whether compensable ratings could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate his claims.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. §  5103A(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
appellant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  5103A(b) 
and (c) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1-3)).  In this case, the RO has obtained numerous 
VA treatment records, and private medical records submitted 
by the appellant, who has not indicated that there are any 
outstanding medical records to be considered.  At his 
request, the RO forwarded a copy of the claims file to the 
appellant in January 1997.  VA has undertaken reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claims. 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  During the course of his appeal, the 
appellant has been afforded two VA joints examinations, as 
detailed below.  

There are no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.


II.  Claims for compensable ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2001).  Examination reports are to be 
interpreted in light of the whole-recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2001).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2001).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a)  less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b)	more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d)  excess fatigability;  (e)  
incoordination, impaired ability to execute skilled movements 
smoothly; and (f)  pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the ankle and knee are 
considered major joints.  38 C.F.R. § 4.45 (2001).

In March 1991, the appellant sought treatment after falling 
down while on active duty.  An x-ray revealed, in pertinent 
part, displaced oblique fractures at the proximal third of 
the left fibula.  The appellant also complained of ankle pain 
following the fall, although no fracture was seen on x-ray.  
By a May 1992 rating decision, the RO granted service 
connection for a fracture of the left fibula and for left 
ankle strain, and assigned noncompensable ratings for both 
these disabilities.

A.  Compensable rating for left fibula fracture

The appellant is currently assigned a noncompensable rating 
under Diagnostic Code 5262 for his service-connected left 
fibula fracture.  Under this rating criteria, a 10 percent 
rating requires malunion of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent rating requires 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent rating requires malunion of the 
tibia and fibula with marked knee or ankle disability.  A 40 
percent disability rating requires nonunion of the tibia and 
fibula with loose motion and requiring a brace. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2001).

As noted in medical records dated in August 1992 and June 
1993, x-rays have shown that the appellant's fibula fracture 
has healed in a good position.  The evidence does not show 
that he has malunion or nonunion of the tibia and fibula.  
Therefore, a compensable rating under Diagnostic Code 5262 is 
not warranted.
 
However, since the fracture of the left fibula was in the 
proximal third (i.e., in the vicinity of the knee) the Board 
will also consider the rating criteria for limitation of 
motion of the knee.  Normal range of motion for knee is 
extension to zero degrees and flexion to 140 degrees.  38 
C.F.R. § 4.71, Plate II (2001).  

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a noncompensable rating, flexion limited to 45 
degrees warrants a 10 percent rating, flexion limited to 30 
degrees warrants a 20 percent rating and flexion limited to 
15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).  Under Diagnostic Code 5261, 
extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2001).  

At a March 1994 VA consultation examination, the appellant 
was noted to have full range of motion of his left leg, 
albeit associated with pain.  Full range of motion of the 
left lower extremity was also noted during a December 1995 
examination.  During an April 2000 outpatient examination, 
range of motion of the left knee was from 0 to 110 degrees.  
During a June 2000 examination, range of motion of the lower 
extremities was noted to be normal.  Therefore, there are no 
objective findings that would support a conclusion that the 
appellant's left knee range of motion is such as would 
warrant even a noncompensable rating under either Diagnostic 
Code 5260 or 5261, let alone a compensable evaluation.

As noted, the appellant is also separately service-connected 
for a left ankle injury, which is rated under Diagnostic Code 
5271 for limitation of motion.  This diagnostic code may not 
be applied in evaluating the residuals of tibia/fibula 
fracture, since the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  38 C.F.R. § 4.14 (2001).  The United States Court 
of Appeals for Appellants Claims (hereinafter "the Court") 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(interpreting 38 U.S.C.A. § 1155). 

The Board has considered other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5263, a 10 percent 
rating may be assigned for traumatic, acquired genu 
recurvatum with weakness and insecurity in weight-bearing 
provides a maximum disability rating of 10 percent.  
Diagnostic Code 5259 for symptomatic removal of semilunar 
cartilage provides a maximum disability rating of 10 percent.  
However, the appellant's disability fits the criteria for 
neither of these diagnostic codes.  There is no evidence of 
knee ankylosis, recurrent subluxation, lateral instability, 
or dislocated semilunar cartilage, nor has the appellant 
experienced any shortening of the bones of the left lower 
extremity, so compensable ratings under these codes would not 
be warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5259, 5263, 5275 (2001).  

Consideration has also been given to whether a higher rating 
may be warranted based on additional functional limitation 
with pain on use or during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).  During 
a June 1993 VA outpatient visit, the appellant complained of 
leg cramps and aches, especially after walking a long way.  
During a March 1994 VA consultation examination, the 
appellant complained of pain in his left leg, which displayed 
full range of motion.  He complained of leg pain during a 
February 1995 VA joints examination.  He complained of an 
exacerbation of pain in the knee in June 2000.  In late July 
2000, the appellant reported that physical therapy had only 
provided temporary relief range of motion his pain, and that 
in the afternoons, the severity of his pain ranged from 8 to 
0 on a 10 point scale, and that he was unable to sit for 
prolonged periods in a chair.  Yet, while the appellant has 
reported having knee pain, it is clear from the numerous 
examination reports (detailed above) that he routinely has 
full knee range of motion without any objective evidence of 
weakness, pain, fatigability, or incoordination.  
Consequently, the appellant's left leg disorder does not 
warrant a compensable evaluation based upon loss of function 
or pain.  

In sum, the medical evidence in this case preponderates 
against finding a compensable rating for left fibula 
fracture.  The evidence is not so balanced that there is any 
doubt on this point that could be resolved in the appellant's 
favor. 38 U.S.C.A. §  5107(b) (West Supp. 2001).

B.  Compensable rating for left ankle sprain

The appellant is currently assigned a noncompensable rating 
under Diagnostic Code 5271 for his service-connected left 
ankle sprain.  Under this rating criteria, a 10 percent 
rating requires moderate limitation of ankle motion, while a 
20 percent rating requires marked limitation of ankle motion.

Normal ankle dorsiflexion is from 0 to 20 degrees, while 
normal ankle plantar flexion is from 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II (2001).  

In March 1992 x-rays, there was evidence of left ankle 
arthritis with slight mortise tilt and a plantar calcaneal 
spur.  At an October 1992 VA outpatient visit, there was no 
effusion or instability of the left ankle, which displayed 
good range of motion.  During a November 1992 private 
examination, the appellant's left ankle displayed mild to 
moderate edema as well as tenderness to palpation medially 
and laterally.  Normal ankle range of motion was decreased by 
approximately 20 percent on the left, although no specific 
degrees of motion were provided by the examiner.  During a 
December 1994 VA outpatient visit, the appellant displayed 
mild tenderness at the subtalar joint but no swelling was 
noted.  Strength was good.  At a February 1995 VA joints 
examination, the appellant had periankle pain and swelling 
with increased temperature.  He had full range of motion of 
the ankle, although he was unable to do full weight bearing 
over the left foot. 

There is one mention of decrease in ankle range of motion by 
20 percent.  Otherwise, his range of motion of the ankle has 
been complete.  While a 20 percent decrease in range of 
motion does not amount to moderate limitation, particularly 
in view of the evidence showing generally full range of 
motion, the left ankle is arthritic.  Arthritis confirmed by 
x-ray is evaluated according to limitation of motion of the 
joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The ankle is a major joint affected by noncompensable 
limitation of motion, and, pursuant to Diagnostic Code 5003, 
a rating of 10 percent is applicable where there is otherwise 
noncompensable limitation of motion confirmed by swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Swelling was noted in October 1992, and pain and swelling 
with increased temperature were noted on VA examination in 
February 1995, although range of motion was full.  
Accordingly, the criteria for a rating of 10 percent for left 
ankle sprain have been met.

The Board has considered other potentially applicable 
diagnostic codes.  The veteran's left ankle is not ankylosed, 
so ratings under Diagnostic Code 5270 or 5272 would not be 
appropriate.  He does not have malunion of the os calcis or 
astragalus, so Diagnostic Code 5273 is not applicable.  He 
has not had astragalectomy, so Diagnostic Code 5274 does not 
apply. 

Finally, consideration has also been given to whether a 
higher rating may be warranted based on additional functional 
limitation with pain on use or during flare-ups.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although the appellant's left ankle was swollen 
during an October 1992 outpatient visit, no effusion or 
instability was found.  Pain and swelling was noted during a 
February 1995 VA examination (which also noted full range of 
motion of the ankle).  In a medical record dated in March 
2001, the appellant's daily activities were noted to be 
limited, in part, by his left leg condition.  He was 
reportedly using an ankle brace to support his walking.  

While the appellant has at times complained of ankle pain and 
swelling, it is clear from the numerous examination reports 
(detailed above) that he routinely has full ankle range of 
motion without any objective evidence of weakness, 
fatigability, or incoordination.  Consequently, a rating of 
10 percent is adequate to compensate for the slight 
limitation of motion that has been shown on one occasion, and 
there is no evidence on which to base a higher evaluation.

In sum, the medical evidence supports a rating of 10 percent, 
and no more, for the veteran's left ankle disability.

ORDER

Entitlement to a compensable evaluation for left fibula 
fracture is denied.

Entitlement to an evaluation of 10 percent, and no more, for 
left ankle sprain is granted, subject to applicable criteria 
governing the award of monetary benefits.




		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Appellants Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Appellants 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

